Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 1 of 28 Page ID #:16




 EXHIBIT A




                                              EXHIBIT A
      Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 2 of 28 Page ID #:17
                                                                  BY FAX


                                            a7 U M M O NS                                                                       FOR COURT USE ONLY
                                                                                                                            (SOLO PARA USO DE LA CORTE)
                                   (CI TACION JUDI C1AL)

NOTICE TO DEFENDANT                :                                                                                             F I L E®
(AVISO AL DEMANDADO):                                                                                                     Superior Court of California
                                                                                                                             County of Riverside
 NAVIHEALTH, INC., a corporate entity form unknown; and DOES 1-50, inclusive,
                                                                                                                                     6/1/2020
                                                                                                                                     D. Romo
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                             Electronically Filed

 SANDRA SEWERIN, an individual;
1NOTICE!; You.have been, sued..The cowrt may dec!de agafnst,you wiihout-your heing.heard unless y.ou [esporid'_wilhin 3Q'days.: Read.the informatio
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to fi!e a written response at thPs court and have a copy
 served on the piaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the Califomia Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhe/p), your county law library, or the courthouse nearest you. If you cannot pay the fi!ing fee, ask the
 court c!erk for a fee waiver form. If you do not fi!e your response on time, you may lose the case by defau!t, and your wages, money, and property may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referraf service: If you cannot afford an attorney, you may be e!igible for free !egal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Servlces Web site (www.lawhelpcalifomie.org), the California Courts On!ine Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar. association, NOTE: The court has a statutory lien for waived fees and
 costs on any settiement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 IAV/S0! Lo han demandado. Si no responde dentro de 30 dtas, la corte puede decidir en su contra sfn escucharsu versi6n. Lea la informaci6n a

    Tiene 30 D/AS DE CALENDARIO despu8s de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copJa al demandante. Una carta o una llamada telefbnica no lo protegen. Su respuesta por escrito tiene que estar
 e"ri formato lega/ correcto si desea que procesen su caso en la.corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puefle encontrar estos formularios de la crorte y mhs inforrmaci6n en el Centro de Ayuda de las Cortes de California (www. sucorte.ca.gov), en !a
 bib7io'te6a,de /eyes de su condado o en la corfe que le quede mes cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de /a corte que.
 le d6 un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podr6
 quitarsu sueldo, dfhero y bienes sin mi3s advertencia.
    I-lay otros requlsitos legales. Es recomendable que liame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servlcio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla cron /os requisitos para obtener se'rvicios legales gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin rines de lucro en el sitio web de Califomia Legal Services,
 (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de Califomia, (www.sucorte.ca.gov) o poni6ndose en contacto con la corte o el
 colegio de abogados locales. AV1S0: Porley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperaci6n de $10,000 6 mSs de valorrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagarel gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is: Southwest Justice Center                               CASE NUMBER: (Ncimero del Caso):
(EI nombre y direcci6n de la co(te es): ,                                                       MCC2001047
 30755-D Auld Road
 Murrieta, CA 92563
The name, address, and te!ephone number of p!aintiffs attorney, or plaintiff without an attorney, is: (EI nombre, la direccidn y el numero
de telftno del abogado del demandante, o del demandante que no tiene abogado, es):
 Jihad M. Smaili (SBN: 262219); SMAILI & ASSOCIATES, PC; 600 W. Santa Ana Blvd., Suite 202, Santa Ana, CA 92701; 714-547-4700
DATE:                                                                                      Clerk, by                                                    Deputy
                611I2020
(Fecha)                                                                                   (Secretario)                      ~' Q.
                                                                                                                                °                      (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-090).)
(Para prueba de entrega de esta citati6n use el fonnulario Proof of Service of Summons, (POS-010).)
                                  NOTICE TO THE PERSON SERVED: You are served
                                       1.   = as an individual defendant.
                                       2.   E-1as the person sued under the fictitious name of (specify):

                                       3. ® on beha!f of (specify)•Navihealth,
                                                                 6...._. . _. .
                                                                                Inc.,               a cor.2orate entity form unknown
                                             under: 0 CCP 416.10 (corporation)                      CCP 416.60 (minor)
                                                   [~. CCP 416.20 (defunct corporation)             CCP 416.70 (conservatee)
                                                         CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)
                                                    [U':: other (specify): business organization form unknown
                                       4.          by personal de!ivery on (date)                                                                          Pagn.1
Form Adopted for Mandatory Use
Judicial Council of Califomia
                                                                        SUMMONS                                                 Code of Civil Procedure §§ 412• 20, 465
                                                                                                                                                    www.courts.ca gov
SUM-100 IRev. July 1, 20091
         Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 3 of 28 Page ID #:18
    ki
                                                   BY FAX



           Jihad M. Smaili, Esq. [262219]
    1
           SMAILI & ASSOCIATES, PC
    2      Civic Center Plaza Towers
           600 W. Santa Ana Blvd., Suite 202
    3      Santa Ana, California 92701
           714-547-4700
                                                                             FILED
                                                                        Superior Court of California
    4                                                                      County of Riverside
           714-547-4710 (facsimile)
                                                                                61112020
     5     j ihadA smail ilaw. com                                              D. Romo
                                                                            Electronically Filed
     6
          I Attomey for Plaintiff
     7

    8
                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
     9

    10                                 FOR THE COUNTY OF RIVERSIDE
                                                              MCC2001047
    11     SANDRA SEWERIN, an individual;      ) Case No.:
                                               } Assigned for all purposes to the
   12                     Plaintiff,           )
~
9~ 13                                          )
                  V.                           ) COMPLAINT:
    14                                         )   1. Discrimination in Violation of Gov. Code
           NAVIHEALTH, INC., a corporate entity)      § 12940 et seq.
    15
           form unknown; and DOES 1-50,        )   2. Age Discrimination in Violation of Gov.
    16     inclusive,                          )      Code § 12940 et seq.
                                               )   3. Failure to Accommodate in Violation of Gov.
F   17                Defendants.              )      Code § 12940(m)
                                               )   4. Failure to Engage in Interactive Process in
    18
                                               )      Violation of Gov. Code § 12940(n)
    19                                         )   5. Failure to Prevent Discrimination. in
                                               )      Violation of Gov. Code § 12940(k)
    20                                         )   6. Retaliation in Violation of Gov. Code
                                               )            §12940(h)
    21
                                               )      7. Wrongful Termination
    22                                         )      8. Failure to Provide Employment Records in
                                               )         Violation of Cal. Labor Code § 1198.5 et seq.
    23                                         )      9. Violation of Business & Professions Code
                                               )         § 17200 et seq.
    24
                                               )              DEMAND FOR JURY TRIAL
    25
                                               )              UNLIMITED JURISDICTION
                                               )
    26
                                               )
                                               )
    27

    28

                                                   COMPLAINT
         Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 4 of 28 Page ID #:19
     0




     1    I Plaintiff Sandra Sewerin (hereinafter "Plaintiff' and/or "Sewerin") alleges as follows:
     2                                           THE PARTIES
     3            1.     At all times mentioned herein, and at the time the causes of action arose,
     4     Plaintiff was and is an individual.
     5            2.     Plaintiff is informed and believes and thereon alleges that at all times
     6     mentioned herein, Defendant naviHealth, Inc. (hereinafter "naviHealth"), is a corporate
     7     entity, form unknown, regularly conducting business in the State of California, and
      8    specifically, in the County of Riverside. Plaintiff is further informed and believes and
      9    thereon alleges that naviHealth was transacting business in the County of Riverside, State
     10    of California, at the time claims of Plaintiff arose. At all times relevant, naviHealth was
     11    an employer within the meaning of Government Code § 12926(d) and as such was barred
     12    from, inter alia, harassing, discriminating or retaliating against Plaintiff in personnel,
I
RWI
    13     scheduling, employment, promotion, advancement, retention, hiring, terminating and
vi
 d
~.
 ~
.~         other decisions relating to Plaintiff's employment on the basis of age, race, physical
     14
 0
~
t~   15    disability or medical condition, participation in protected activity, and other immutable
     16    characteristics.
     17           3.     The true names and capacities, whether individual, corporate, associate, or
     18    otherwise, of Defendants DOES 1-50, inclusive, are currently unknown to Plaintiff,
     19    who therefore sues said Defendants by such fictitious names. Plaintiff will seek leave to
     20    amend this complaint to show their true names and capacities when ascertained. Plaintiff
     21    is informed and believes and thereon alleges that each Defendant named herein as a DOE

     22    was responsible in some manner for the occurrences and damages alleged herein.

     23           4.     Each reference in this complaint to "Defendant" and/or "Defendants" refers

     24    to naviHealth, and also refers to all Defendants sued under fictitious names, jointly and
     25    severally.
     26           5.     Plaintiff is informed and believes and thereon alleges that Defendants, and

     27    each of them, are now and/or at all times mentioned in this Complaint were in some

     28    manner legally responsible for the events, happenipgs and circumstances alleged in this

                                                   COMPLAINT

                                                         'FA
    Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 5 of 28 Page ID #:20




   1    Complaint. Plaintiff is further informed and believes and thereon alleges that I
   2    Defendants, and each of them, proximately subjected Plaintiff to the unlawful practices,
   3    wrongs, complaints, injuries and/or damages alleged in this Complaint. Likewise,
   4    Defendants, and each of them are now and/or at all times mentioned in this Complaint
   5    were the agents,'servants and/or employees of some or all other Defendants, and vice-
   6    versa, and in doing the things alleged in this Complaint, Defendants are now and/or at all
   7    times mentioned in this Complaint were acting within the course and scope of that
   8    agency, servitude and/or employment.
   9          6.      Plaintiff is informed and believes and thereon alleges that Defendants, and
  10    each of them, are now and/or at all times mentioned in this Complaint were members of
  11    and/or engaged in a joint venture, partnership and common enterprise, and were acting
  12    within the course and scope of, and in pursuance of said joint venture, partnership and
~
~ 13    common enterprise.
   14           7.    Plaintiff is informed and believes and thereon alleges that Defendants, and
   15   each of them, at all times mentioned in this Complaint, concurred and contributed to the
   16   various acts and omissions of each and every one of the other Defendants in proximately
r~ 17   causing the complaints, injures and/or damages alleged in this Complaint. Plaintiff is
   18   further informed and believes and thereon alleges that Defendants, and each of them, at
   19   all times mentioned in this Complaint, approved of condoned and/or otherwise ratified
  20    each and every one of the acts and/or omissions alleged in this Complaint. Likewise,
  21    Defendants, and each of them, at all times mentioned in this Complaint aided and abetted
                                          t
  22    the acts and omissions of each and every one of the other Defendants thereby proximately
  23    causing the damages alleged in this Complaint.
  24            8.    Plaintiff is informed and believes and thereon alleges that at all actions
  25    alleged herein committed by Defendants were committed by managing agents of
  26    Defendants, or, such conduct was known by and/or ratified by managing agents of
  27    Defendants.
  28

                                               COMPLAINT

                                                    3
       Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 6 of 28 Page ID #:21




      1                                 VENUE AND JURISDICTION
      2          9.      Venue is proper in this county and this Court has jurisdiction over this
      3    matter because Defendants operate out of Murrieta, California, and, all of the claims and
      4    causes of action alleged herein occurred and accrued in the County of Riverside, State of
      5    California.
      6                                 FACTUAL BACKGROUND
       7          10.    On or about August 8, 2016, Defendant hired Plaintiff as a Remote
       8   Telephonic Case Manager. Plaintiff s job duties included, but were not limited to,
       9   reaching out to high risk patients, and following up with such patients for up to 90 days
      10   after their discharge from Defendant's hospitals. Plaintiff worked remotely from home
      11   and was paid approximately $98,000 annually.
  12              11.    On or about May 11; 2018, Plaintiff was on the phone with her Supervisor,
~
~ 13       Michele Wisener ("Wisener"), during a scheduled shift, when the fire alarm at Plainittf s
d
Y
~
0          home went off. When Plaintiff attempted to turn the fire alarm off, she fell and severely
  14
'(A
,A
m 15       injured her head and elbow, a work-related injury. Plaintiff immediately reported the
      16   injury to her supervisor, Wisener. Defendant's agent failed to provide workers'
      17   compensation paperwork, failed to engage in a good faith interactive process, and failed
      18   to offer an accommodation.
      19          12.    Due to the severity of the pain; Plaintiff rushed to the emergency room and
      20   sent Wisener a picture from the hospital. Wisener simply responded, "Rest up." After
      21   Plaintiff was released from the emergency room and got home, Defendant's agent scoffed
      22   at Plaintiff, "I suppose you will be off the rest of the day," despite knowing of the
      23   severity of her injury. Defendant's agent still failed to provide workers' compensation
      24   paperwork, and failed to engage in a good faith interactive process.
      25          13.    On or about May 12, 2018, Defendant's agent asked Plaintiff about her
      26   work status. Plaintiff informed Defendant that she lacked movement in hq elbow and
      27   that she could not work.
      28

                                                  COMPLAINT

                                                        4
            Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 7 of 28 Page ID #:22
        I




       1            14.    On or about May 14, 2018, Plaintiff filed for workers' compensation.
       2      Defendant's Human Resources Department ("HR") reacted very negatively to Plaintiff s
       3      workers' compensation claim. In fact, Defendant discouraged Plaintiff from even filing a
       4      claim. Soon thereafter, Plaintiff s doctor placed Plaintiff off work until in or around
        5    I October 2018.

        6           15.    In or around the end of November 2018, Defendant began harassing and I
        7     retaliating against Plaintiff due to her disability and engagement in protected activity.
        8     Defendant sent Plaintiff to Tennessee for retraining related to a non-remote form of her
       9' position.
       10           16.    In or around December 2018, Defendant assessed Plaintiff, and marked her
       11     with work deficiencies allegedly based on her retraining. However, upon information and
       12     belief, these poor assessment results were in retaliation for Plaintiff suffering a work-
~i
~      13     related injury, filing for workers' compensation, requesting accommodation, and taking
m
d
~
~
.~     14     medical leave.
 m~0
t~     15           17.    During the same period, Plaintiff began searching for other employment
       16     within Defendant's company. Plaintiff applied for five different positions she was fully
       17     qualified for, and was even interviewed by Defendant. However, Plaintiff was denied
       18     transfer/hire to a different position. Further, this was in contradiction to Defendant's
       19     announcement earlier in the year that Plaintiff would have to transfer to another position.
       20     Upon information and belief, Defendant denied Plaintiff s hire/transfer because, in part,
       21     Plaintiff suffered a work-related injury, filed for workers' compensation, requested
       22     accommodation, and took medical leave.
       23            18.    On or about December 28, 2018, Plaintiff s job credentials were revoked
       24     and she was unable to access Defendant's software to complete her job. On the same day,
       25     Plaintiff received a severance package and termination letter without cause.
       26            19.    After Plaintiff complained to HR about the termination and explained that
       27     she still had five open job applications within the company, HR sent Plaintiff a second
       28

                                                     COMPLAINT

                                                           5
       Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 8 of 28 Page ID #:23




      1    I   severance package, but no revised termination letter. Plainitff was given 60 days to sign
      2        the new severance package.
      3               20.    Plaintiff acknowledged the severance package electronically, but did not
      4        sign it in person as instructed by Defendant. On or about January 15, 2019, Plaintiff sent
      5        an email to Joy LNU ("Joy"), one of Defendant's HR representatives, stating in part, "I
      6        will not be signing and submitting my severance package."
       7              21.    Moreover, Plaintiff suffered harassment and discrimination on the basis of
      8        her age. Out of all of Defendant's employees who were set to be terminated according to
       9       the early-2018 companywide announcement, Defendant only terminated two: Plaintiff,
      10       who was 65, and another employee, who was 47. In fact, upon information and belief,
      11       Defendant had a systematic practice of hiring younger employees for the two years prior
    12         to Plaintiff s termination. Further, Defendant hired someone much younger than Plaintiff
~
~ 13           to replace Plaintiff's position.
 Vq
 d
~~
.o  14                22.    Upon information and belief, Plaintiff suffered discrimination, harassment,
~
"tn
5     15       retaliation, and ultimately termination due to her disabilities, on the job injury, for
      16       requesting an accommodation, for her perceived filing/filing for workers' compensation,
      17       engaging in the protected activity, and due to her age. Further, Defendant refused to
      18       provide workers' compensation paperwork, refused to engage in a good-faith interactive
      19       process, and refused to offer any accommodation.
      20              23.    Before filing this lawsuit, Plaintiff exhausted her administrative remedies
      21       by timely filing a complaint with the Department of Fair Employment and Housing
      22       (DFEH) and receiving a right-to-sue notice, dated May 27, 2019.
      23                                      FIRST CAUSE OF ACTION
      24                               DISCRIMINATION IN VIOLATION OF
      25                        CALIFORNIA GOVERNMENT CODE § 12940 et seq.
      26                                          (Against All Defendants)
      27              24.     Plaintiff refers to all allegations contained in paragraphs 1-23, inclusive and
      28       by such reference incorporates the same herein as though fully realleged in detail.

                                                        COMPLAINT

                                                             C~
    Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 9 of 28 Page ID #:24




    ll           25.     California law, and particularly the Fair Employment and Housing Act
   2     ("FEHA"), codified at Government Code § 12900 et seq., prohibits discrimination against
    3    persons with a physical condition or disability, which is broadly defined therein, and
    4    I which includes even the perception that a person has a medical or mental condition
    5    and/or physical condition or disability. FEHA further prohibits discrimination based
    6    upon, inter alia, age, race, gender, sexual orientation, national origin, pregnancy and
    7    other immutable characteristics.
   81            26.     Plaintiff has a disability as alleged above.
    9            27.     Defendant was aware of Plaintiff's disability, as herein alleged, because
   10    Plaintiff specifically reported said disability directly to Defendant via Defendant's
   11    supervisors and managing agents.
   12            28.     At all times herein alleged, Plaintiff was qualified for the position of
~
~ 13     employment that she held with Defendant and was able to perform the essential functions
~d
~.
         of that j ob.
0 14
~u
~
~
t~ 15            29.     Plaintiff is informed and believes and thereon alleges that as a direct and
   16    proximate result of Plaintiff s disability, Defendant refused to engage Plaintiff in an
   17    interactive process, refused to communicate with Plaintiff, refused to accommodate
   18    Plaintiff, denied Plaintiff opportunity for advancement, promotion and the ability to earn
   19    a living, and terminated Plaintiff.
  20             30.     Defendant's discriminatory action against Plaintiff, as alleged above,
   21    constitutes unlawful discrimination in employment on account of Plaintiff's disability in
  22     violation of FEHA, and particularly Gov't Code § 12940(a).
   23            31.     As a direct, foreseeable, and proximate result of Defendant's discriminatory
   24    action against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has
   25    suffered the loss of wages, salary, benefits, the potential for advancement, and additional
   26    amounts of money Plaintiff would have received but for Defendants' discriminatory
   27    conduct, all in an amount subject to proof at the time of trial, but believed to be no less

   28    than three hundred thousand dollars.

                                                    COMPLAINT

                                                         7
      Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 10 of 28 Page ID #:25




     1           32.    As a direct, foreseeable, and proximate result of the wrongful conduct of
     2    Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional
     3    distress and anguish, humiliation, anxiety, and medical expenses all to Plaintiff damage
     4    in an amount subject to proof at trial.
      5          33.    Plaintiff is informed and believes and thereon alleges that the above-alleged
      6   actions of Defendant were the result and consequence of Defendant's failure to supervise,
      7   control, direct, manage, and counsel those agents throughout Plaintiff 's employment and
     8    that Defendant ratified, condoned and/or encouraged the discriminatory behavior and
      9   enabled agents to believe that their conduct was appropriate.
     10          34.    Defendant, and each of them, failed to offer counseling or comfort to
     11   Plaintiff and sent the unmistakable message that such conduct is appropriate in the
     12   workplace.
~i
~    13          35.    Plaintiff is informed and believes and thereon alleges that Defendant has a
m
~
~~
.Q   14   systemic and wide-spread policy of discriminating against and retaliating against
m~
t~   15   employees with disabilities. By failing to stop the discrimination, harassment and
~
~
~ 16      retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,
~ 17      directly caused a vicious cycle of wrongful conduct with impunity.
     18           36.   Plaintiff is informed and believes and thereon alleges that Plaintiff s on the

     19   job injury and resulting disability was a motivating factor in the decision of Defendant to

     20   discriminate against her.
     21          37.    The outrageous conduct of Defendant, and each of them, as alleged herein,

     22   was done with oppression and malice by Defendant and its supervisors and managers,

     23   along with conscious disregard of Plaintiff s rights, and were ratified by those other

     24   individuals who were managing agents of Defendant.
     25          38.    The conduct of Defendant as alleged hereinabove was done with malice,

     26   fraud or oppression, and in reckless disregard of Plaintiff s rights under California law.

     27   As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.

     28          39.    Plaintiff also continues to incur attorneys' fees and legal expenses in an

                                                    COMPLAINT

                                                        8
    Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 11 of 28 Page ID #:26




    1    amount according to proof at the time of trial which fees and expenses are recoverable
    2    pursuant to Gov't Code § 12900 et seq.
                                    SECOND CAUSE OF ACTION
    3
                                         AGE DISCRIMINATION
    4
                            IN VIOLATION OF GOV. CODE § 12940 et seq.
    5
                                          (Against All Defendants)
    6

    7           40.     Plaintiff refers to all allegations contained in paragraphs 1-39 inclusive and
    8    by such reference incorporates the same herein as though fully realleged in detail.
    9           41.     At all times herein mentioned, Gov't Code §§ 12940(a) and 12941 were in
   10    full force and effect and were binding on Defendant. These sections require Defendant to
   11    refrain from discriminating against any employee over the age of 40 because of their age.
  12            42.     At the time of Plaintiff's injury and at the time of Plaintiff s termination,
~
~ 13     and at all times that Defendant was discriminating against Plaintiff as alleged herein,
   14    Plaintiff was over the age of 40. Plaintiff is informed and believes and thereon alleges

   15    that after wholly satisfactory, competent and diligent performance to the profit of

   16    Defendants, that Plaintiff's age, being over 40, was a motivating factor in Defendant's'
rri
~        decision to terminate Plaintiff s employment. Said conduct by Defendants was intentional
    17
   18    and willful.
   19           43.     Plaintiff is informed and believes and thereon alleges that Plaintiff was

   20    replaced with an employee below the age of 40.

   21           44.     Defendant was aware of Plaintiff s age, as herein alleged, because Plaintiff

   22    maintained Plaintiff s personnel file which specifically contained the date of Plaintiff s

   23    birth and his corresponding age.

   24           45.     At all times herein alleged, Plaintiff was qualified for the position of

   25    employment that she held with Defendant and was able to perform the essential functions

   26    of that job.

   27           46.     Plaintiff is informed. and believes and thereon alleges that as a direct and

   28    proximate result of Plaintiff s age, Defendant decided to terminate Plaintiff s

                                                  COMPLAINT

                                                       9
      Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 12 of 28 Page ID #:27




     1    employment, and in fact, did terminate Plaintiff s employment.
     2           47.    Defendants' discriminatory action against Plaintiff, as alleged above,
     3    constitutes unlawful discrimination in employment on account of Plaintiff s age in
     4    violation of FEHA, and particularly Gov't Code § 12940.
      5          48.    As a direct, foreseeable, and proximate result of Defendants' discriminatory
      6   action against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has
      7   suffered the loss of wages, salary, benefits, the potential for advancement, and additional
      8   amounts of moriey Plaintiff would have received but for Defendant's discriminatory
      9   conduct, all in an amount subject to proof at the time of trial.
     10          49.    As a direct, foreseeable, and proximate result of the wrongful conduct of
     11   Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional
     12   distress and anguish, humiliation, anxiety, and medical expenses all to his damage in an
si
~    13   amount subj ect to proof at trial.
m
d
~
~
~v   14          50.    Plaintiff is informed and believes and thereon alleges that the above-alleged
 O
'M
lA
0 15      actions of Defendant were the result and consequence of Defendant's failure to supervise,
~
.~   16   control, direct, manage, and counsel those agents throughout Plaintiff s employment and
 ~
     17   that Defendant ratified, condoned and/or encouraged the discriminatory behavior and
     18   enabled agents to believe that their conduct was appropriate.
     19          51.    Defendants, and each of them, failed to offer counseling or comfort to

     20   Plaintiff and sent the unmistakable message that such conduct is appropriate in the

     21   workplace.
     22          52.     Plaintiff is informed and believes and thereon alleges that Defendant has a

     23   systemic and wide-spread policy of discriminating against and retaliating against

     24   employees over the age of 40. By failing to stop the discrimination, harassment and
     25   retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,

     26   directly caused a vicious cycle of wrongful conduct with impunity.
     27          53.     The outrageous conduct of Defendant, and each of them was done with

     28   oppression and malice by Defendant and its supervisors and managers, along with

                                                   COMPLAINT

                                                        10
       Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 13 of 28 Page ID #:28




      1    conscious disregard of Plaintiff s rights, and were ratified by those other individuals who I
      2    were managing agents of Defendant.
      3           54.    Plaintiff also continues to incur attorneys' fees and legal expenses in an
      4    amount according to proof at the time of trial which fees and expenses are recoverable
      5    pursuant to Gov't Code § 12900 et seq.
       6                                  THIItD CAUSE OF ACTION
       7           FAILURE TO ACCOMMODATE DISABILITY IN VIOLATION OF
       8                     CALIFORNIA GOVERNMENT CODE § 12940(m)
       9                                     (Against All Defendants)
      10          55.     Plaintiff refers to all allegations contained in paragraphs 1-54, inclusive and
      11   by such reference incorporates the same herein as though fully realleged in detail.
      12          56.     Plaintiff has a disability as alleged above.
si
~ 13              57.     Defendant was aware of Plaintiff s disability, as alleged above and herein.
      14          58.     Defendant failed and refused to accommodate Plaintiff s needs, and, failed
      15   and refused to engage in an interactive process with Plaintiff, and, failed to address
      16   Plaintiff s needs in light of her disabilities.
u~~
      17          59.     At all times herein alleged, Plaintiff was qualified for the position of
      18   employment that she held with Defendant and was able to perform the essential functions
      19   of that job if such reasonable accommodation had been made by Defendant. At no time

      20   would the performance of the functions of the employment position, with a reasonable

      21   accommodation for Plaintiff s disabilities, have been a danger to Plaintiff s or any other

      22   person's health or safety, nor would it have created an undue hardship to the operation of

      23   Defendant'-s business.
      24          60.     Defendant's failure to accommodate Plaintiff, as alleged above, constitutes

      25   unlawful conduct in employment in violation of FEHA, and particularly Gov't Code

      26   §12940.

      27          61.     As a direct, foreseeable, and proximate result of Defendant's wrongful

      28   conduct against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has

                                                      COMPLAINT

                                                             11
   Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 14 of 28 Page ID #:29




   1       suffered the loss of wages, salary, benefits, the potential for advancement, and additional
   2       amounts of money Plaintiff would have received but for Defendant's wrongful conduct,
   3       in an amount of at least three hundred thousand dollars, all subject to proof at the time of
   4 I trial.

   5              62.    As a direct, foreseeable, and proximate result of the wrongful conduct of
   6       Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional
       i
   7       distress and anguish, humiliation, anxiety, and medical expenses all to her damage in an
   8       amount subject to proof at trial.
   9              63.    Plaintiff is informed and believes and thereon alleges that the above-alleged
  10       actions of Defendant were the result and consequence of Defendant's failure to supervise,
  11       control, direct, manage, and counsel those agents throughout Plaintiff's employment and
  12       that Defendant ratified, condoned and/or encouraged the discriminatory behavior and
si
~ 13       enabled agents to believe that their conduct was appropriate.
  14              64.    Defendant, and each of them, failed to offer counseling or comfort to
  15       Plaintiff and sent the unmistakable message that such conduct is appropriate in the
  16       workplace.
  17              65.    Plaintiff is informed and believes and thereon alleges that Defendant has a
  18       systemic and wide-spread policy of discriminating against and retaliating against
  19       employees with disabilities. By failing to stop the discrimination, harassment and
  20       retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,
  21       directly caused a vicious cycle of wrongful conduct with impunity.
  22               66.   Plaintiff is informed and believes and thereon alleges that Defendant's

  23       desire to avoid accommodating Plaintiff was a motivating factor in the decision of
  24       Defendant to discriminate against her.
  25              67.    The outrageous conduct of Defendant, and each of them, as alleged herein,

  26       was done with oppression and malice by Defendant and its supervisors and managers,

  27       along with conscious disregard of Plaintiff s rights, and were ratified by those other

  28       individuals who were managing agents of Defendant.

                                                    COMPLAINT

                                                        12
       Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 15 of 28 Page ID #:30




      1           68.    The conduct of Defendant as alleged hereinabove was done witk malice,
      2    fraud, or oppression, and in reckless disregard of Plaintiff s rights under California law.
      3    As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
      4           69.    Plaintiff also continues to incur attorneys' fees and legal expenses in an
      5    amount according to proof at the time of trial which fees and expenses are recoverable
      6    pursuant to Gov't Code § 12900 et seq.
      7                                FOURTH CAUSE OF ACTION
       8             FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS IN
       9           VIOLATION OF CALIFORNIA GOVERNMENT CODE § 12940(n)
      10                                    (Against All Defendants)
      11          70.    Plaintiff refers to all allegations contained in paragraphs 1-69, inclusive and
      12   by such reference incorporates the same herein as though fully realleged in detail.
si
~     13          71.    Plaintiff has a disability as alleged above.
d
~
~
.~    14          72.    Defendant was aware of Plaintiff's disability, as alleged above and herein.
~
 m0
~ 15              73.    Defendant failed and refused to engage Plaintiff in an interactive process
~
~          designed to unite Plaintiff with her job.
~ 16
~
~r~
~                 74.    At all times herein alleged, Plaintiff was qualified for the position of
      17
      18   employment that she held with Defendant and was able to perform the essential functions
      19   of that job if such reasonable accommodation had been made by Defendant. At no time

      20   would the performance of the functions of the employment position, with a reasonable

      21   accommodation for Plaintiff s disabilities, have been a danger to Plaintiff s or any other

      22   person's health or safety, nor would it have created an undue hardship to the operation of

      23   Defendant's business.
      24          75.    Defendant's failure to engage with Plaintiff in an interactive process, as

      25   alleged above, constitutes unlawful conduct in employment in violation of FEHA, and

      26   particularly Gov''t Code § 12940.
      27          76.    As a direct, foreseeable, and proximate result of Defendant's wrongful

      28   conduct against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has

                                                       COMPLAINT

                                                          13
      Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 16 of 28 Page ID #:31




     1    suffered the loss of wages, salary, benefits, the potential for advancement, and additional
     2     amounts of money Plaintiff would have received but for Defendant's wrongful conduct,
     3    I all in an amount no less than three hundred thousand dollars, subject to proof at the time I
     4    I of trial.
     5              77.       As a direct, foreseeable, and proximate result of the wrongful conduct of I
     6     Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional I
      7    distress and anguish, humiliation, anxiety, and medical expenses all to her damage in an I
      8    amount subject to proof at trial.
      9             78.       Plaintiff is informed and believes and thereon alleges that the above-alleged
     10    actions of Defendant were the result and consequence of Defendant's failure to supervise,
     11    control, direct, manage, and counsel those agents throughout Plaintiff s employment and
     12    that Defendant ratified, condoned and/or encouraged the discriminatory behavior and
~i
~    13    enabled agents to believe that their conduct was appropriate.
m
~
                    79.       Defendant, and each of them, failed to offer counseling or comfort to
0 14
~u
~
~
t~ 15      Plaintiff and sent the unmistakable message that such conduct is appropriate in the
     16    workplace.
     17             80.       Plaintiff is informed and believes and thereon alleges that Defendant has a
     18    systemic and wide-spread policy of discriminating against and retaliating against

     19    employees with disabilities. By failing to stop the discrimination, harassment and

     20    retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,

     21    directly caused a vicious cycle of wrongful conduct with impunity.

     22                 81.   Plaintiff is informed and believes and thereon alleges that Defendant's

     23    desire to avoid accommodating Plaintiff was a motivating factor in the decision of

     24    Defendant to discriminate against her and ultimately terminate her.

     25                 82.   The outrageous conduct of Defendant, and each of them, as alleged herein,

     26    was done with oppression and malice by Defendant and its supervisors and managers,

     27    along with conscious disregard of Plaintiff's rights, and were ratified by those other

     28    individuals who were managing agents of Defendant.

                                                        COMPLAINT

                                                            14
       Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 17 of 28 Page ID #:32




      1          83.     The conduct of Defendant as alleged hereinabove was done with malice,
      2    fraud or oppression, and in reckless disregard of Plaintiff s rights under California law.
      3    As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
      4          84.     Plaintiff also continues to incur attorneys' fees and legal expenses in an
       5   amount according to proof at the time of trial which fees and expenses are recoverable
       6   pursuant to Gov't Code § 12900 et seq.
       7                                FIFTH CAUSE OF ACTION
       8               FAILURE TO PREVENT DISCRIMINATION IN VIOLATION
       9                  OF CALIFORNIA GOVERNMENT CODE § 12940(k)
      10                                   (Against All Defendants)
      11          85.    Plaintiff refers to all allegations contained in paragraphs 1-84, inclusive and
  12       by such reference incorporates the same herein as though fully realleged in detail.
~
~ 13              86.    During the course of employment, Defendant, and each of them, failed to
 d
~
.o         prevent or remedy discrimination, retaliation and harassment toward Plaintiff on the basis
      14
m
ILA
ot    15   of her disability, participation in protected conduct, and age in violation of Government
      16   Code § 12940(k).

      17          87.    As a direct result of the wrongful conduct of Defendant, Plaintiff suffered,
      18   and continues to suffer, substantial losses in earnings and other benefits in an amount

      19   according to proof at the time trial, including special and general damages.

      20          88.    As a direct, foreseeable, and proximate result of the wrongful conduct of

      21   Defendant, Plaintiff has suffered and continues to suffer emotional distress and anguish,

      22   humiliation, substantial losses in salary, bonuses, job benefits, and other employment

      23   benefits which he would have received all to her damage in a sum within the jurisdiction

      24   of the Court to be ascertained according to proof.
      25          89.    Plaintiff is informed and believes and thereon alleges that the outrageous

      26   conduct of Defendant, and each of them, as alleged herein, was done with oppression and

      27   malice by Plaintiff s supervisors and managers, along with conscious disregard of

      28   Plaintiff's rights, and were ratified by those other individuals who were managing agents

                                                    COMPLAINT

                                                        15
        Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 18 of 28 Page ID #:33




       1    of Defendant.
       2           90.      As a proximate result of the wrongful conduct of Defendant, and each of
       3    them, Plaintiff has suffered and continues to suffer humiliation, emotional distress, and
       4    mental and physical pain and anguish according to proof at the time of trial.
       5           91.      These unlawful acts were further encouraged by Defendant and done with a I
       6    conscious disregard for Plaintiff s rights and with the intent, design, and purpose of
        7   injuring Plaintiff. The conduct of Defendant alleged hereinabove was done with malice,
        8   fraud or oppression, and in reckless disregard of Plaintiff s rights under California law.
        9   As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
       10          92.      Plaintiff has also incurred and continues to incur attorneys' fees and legal
       11   expenses in an amount according to proof at the time of trial.
       12                                  SIXTH CAUSE OF ACTION
~i
~      13                             RETALIATION IN VIOLATION OF
       14                       CALIFORNIA GOVERNMENT CODE §12940(h)
       15                                    (Against All Defendants)
       16          93.      Plaintiff refers to all allegations contained in paragraphs 1-92, inclusive,
u~i~
       17   and by such reference incorporates the same herein as though fully realleged in detail.
       18          94.      At all times herein mentioned, FEHA, Government Code § 12940(h), was in
       19   full force and effect and was binding on Defendant. This statute requires Defendant to

       20   refrain from retaliating against Plaintiff.
       21          95.      Plaintiff is informed and believes and thereon alleges that as a consequence

       22   of lodging complaints with Defendants about the harassing and discriminatory acts being

       23   committed agaiiist Plaintiff, coupled with Plaintiff s disability for which workers'

       24   compensation paperwork was required, Defendant took retaliatory action against Plaintiff

       25   by failing to conduct a good faith interactive process aimed at reuniting Plaintiff with

       26   Plaintiff s job, failing to determine the essential functions of Plaintiff s job, mistreat

       27   Plaintiff, deny Plaintiff advancement and promotion, and terminate Plaintiff.

       28          96.      Defendant unlawfully retaliated against Plaintiff after she engaged in

                                                      COMPLAINT

                                                          16
       Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 19 of 28 Page ID #:34




      1    protected activity, such as without limitation, lodging workplace complaints related to the
      2    harassment and discrimination that she was facing, filing for workers' compensation, and
      3    other complaints of a hostile and unsafe working environment.
      4           97.    As a proximate result of Defendant's willful, knowing, and intentional
       5   conduct against Plaintiff, she has sustained and continues to sustain substantial losses in
       6   Plaintiff earnings and other employment benefits and continues to suffer humiliation,
       7   emotional distress, and mental and physical pain an and anguish, and sleep dysfunction,
       8   all to Plaintiff damage in a sum according to proof.
       9          98.    These unlawful acts were further encouraged by Defendant and done with a
      10   conscious disregard for Plaintiff's rights and with the intent, design, and purpose of
      11   'injuring Plaintiff. In light of Defendant's willful, knowing, and intentional discrimination
  12       against Plaintiff which culminated in Plaintiff discharge, Plaintiff seeks an award of
~
~ 13       punitive and exemplary damages in an amount according to proof.
'~

~.d
.~~               99.    Plaintiff has incurred and continues to incur legal expenses and attorney
  0
      14
 m~
~ 15       fees. Plaintiff is presently unaware of the precise amount of said expenses and fees and
      16   prays leave of court to amend this Complaint when said amounts are more fully known.
      17                               SEVENTH CAUSE OF ACTION
      18                                WRONGFUL TERMINATION
      19                                    (Against All Defendants)
      20          100. Plaintiff refers to all allegations contained in paragraphs 1-99, inclusive and
      21   by such reference incorporates the same herein as though fully realleged in detail.
      22          101. Plaintiff informed Defendants that she suffered from disabilities. Further,
      23   Defendants were, aware of Plaintiffls requests for accommodation and complaints about
      24   her workplace environment.
      25          102. Labor Code §232.5 makes it illegal for an employer to prohibit an
      26   employee from discussing their working conditions.
      27          103. Labor Code §6310 protects an employee's right to complain of unsafe
      28   working conditions.

                                                   COMPLAINT

                                                        17
     Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 20 of 28 Page ID #:35




     1            104. Labor Code §6400 requires employers to provide a work environment that '
     2    I is safe for its employees.
     3            105.   Gov't Code § 12940 et seq., prohibits forms of discrimination against

     4    protected classes of employees.
     5            106. Defendant wrongfully terminated Plaintiff in violation of a substantial and
     6    fundamental public policy in that a determining and motivating factor in Defendants'
     7     decision to terminate Plaintiff was the desire to retaliate against her because: (i) she had a
     8     disability, (ii) she requested and required reasonable accommodation, (iii) she required an
     9     interactive process, (iv) her age, (v) she took medical leave, (vi) she filed for workers'
    10     compensation, and (vii) she lodged complaints.
    11            107. Plaintiff is informed and believes and thereon alleges that these factors
     12    made up Defendants decision to terminate Plaintiff and/or played an important and
~
~ 13       integral role in said decision. Such discrimination was in violation of the public policy of
d
.~
.~ ~       the State of California and resulted in damage and injury to Plaintiff as alleged herein.
     14
 m~0
t~ 15             108. As a proximate result of Defendants willful, knowing, and intentional
    16     discrimination and retaliation against Plaintiff, she has sustained and continues to sustain
    17     substantial losses in Plaintiff earnings and other employment benefits and continues to
    18     suffer humiliation, emotional distress, and mental and physical pain an and anguish, and
    19     loss of sleep/sleep dysfunction, all to her damage in a sum according to proof.
    20            109. In light of Defendants willful, knowing, and intentional discrimination
    21     against Plaintiff which resulted in her wrongful termination, Plaintiff seeks an award of

    22     punitive and exemplary damages in an amount according to proof.

    23                                   EIGHTH CAUSE OF ACTION
    24                     FAILURE TO PROVIDE EMPLOYMENT RECORDS
    25                    IN VIOLATION OF CAL. LABOR CODE §1198.5 et seq.
    26                                      (Against All Defendants)

    27            110. Plaintiff refers to all allegations contained in paragraphs 1-109, inclusive
    28     and by such reference incorporates the same herein as though fully realleged in detail.

                                                    COMPLAINT

                                                         18
        Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 21 of 28 Page ID #:36




       1           111. California Labor Code § 1174, subdivision (c), requires employers doing
       2    business in the State of California to maintain payroll records and to keep these records in
       3    a central location in the State of California.
       4           112. California Labor Code §226, subdivisions (b) and (c), require employers
        5   doing business in the State of California to provide current and former employees access
        6   to their payroll records.
        7          113. California Labor Code §432, subdivision (b), requires employers doing
        8   business in the State of California to provide current and former employees copies of all
        9   written instruments they sign upon request.
       10          114. California Labor Code § 1198.5 et seq., provides current and former
       11 employees the right to inspect their employee personnel records that the employer
       12 maintains relating to the employee's performance or to any grievance concerning the
~
~      13 employee.
 in
 d
 ~
 r
.~     14          115. Plaintiff, via counsel, requested Defendants to provide Plaintiff with her
O
 tsi
 ~
t~     15 employee personnel file and payroll records, and Defendants did not provide Plaintiff
       16 with inspection rights or complete copies of such records, in violation of the above-
       17   described statutes.
       18          116. As a result of Defendants' statutory violations alleged in this Complaint,
       19 Plaintiff suffered damages, in an amount to be determined according to proof at trial,
       20   costs, and attorney's fees.
       21        117. By reason of the foregoing, Plaintiff has been left without an adequate
       22 remedy at law, and should be entitled to appropriate injunctive relief from this Court,
       23 including, but not limited to, an order by the Court requiring Defendants to turn over
       24   copies of Plaintiff s employee personnel file and payroll records to Plaintiff or to provide

       25   Plaintiff access to these records as required by law.
       26          118. Plaintiff is entitled to costs and attorney's fees as provided by applicable
       27 law, including, but not limited to, California Labor Code §226 subdivisions (e), (f), and
       28   (h), and § 1198.5 subdivision (1).

                                                      COMPLAINT

                                                             19
       Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 22 of 28 Page ID #:37




      1            119. Plaintiff is entitled to penalties as provided by applicable law, including,
      2    but not limited to, California Labor Code §§ 226 subdivisions (e) and (f), and §1198.5
      3    I subdivision (k).
      4                                  NINTH CAUSE OF ACTION
      5           VIOLATION OF BUSINESS & PROFESSIONS CODE § 17200 ET SEQ.
      6                                     (Against All Defendants)
       7           120. Plaintiff refers to all allegations contained in paragraphs 1-119 inclusive,
       8    and by such reference incorporates the same herein as though fully realleged in detail.
       9           121.    Defendant, and each .of them, have engaged in unfair and unlawful
      10    business practices as set forth above.
      11           122. Business & Professions Code § 17200 et seq. prohibits unlawful and unfair
  12        business practices.
~
~ 13               123. By engaging in the above-described acts and practices, Defendant, and each
      14    of them, have committed one or more acts of unfair, unlawful or fraudulent competition
      15    within the meaning of Business & Professions Code § 17200 et seq.
      16           124. Defendant, and each of them, have violated statutes and public policies.
T~i
~           Through the conduct alleged in this Complaint, Defendant, and each of them, have acted
      17
      18    contrary to public policies and have engaged in other unlawful and unfair business

      19    practices in violation of Business & Professions Code § 17200 et seq., depriving Plaintiff
      20    and all interested persons of rights, benefits, and privileges guaranteed to all employees

      21    under law.
      22           125. As a direct and proximate result of the aforementioned acts and practices,
      23    Plaintiff has suffered a loss of money and properry in the form of wages and benefits that

      24    he would have received as an employee of Defendant, and each of them.

      25           126. Plaintiff seeks an order of this Court awarding restitution, injunctive relief
      26    and all other relief allowed under Business & Professions Code § 17200 et seq., plus

      27    interest and costs.
      28

                                                     COMPLAINT

                                                        20
 Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 23 of 28 Page ID #:38




                                     PRAYER FOR RELIEF
1
     WHEREFORE, Plaintiff prays for judgment as follows:
2
       1. For all actual, consequential, and incidental damages, including but not limited to
3
           loss of earnings and employee benefits, according to proof, but no less than three
4
           hundred thousand dollars;
 5
       2. For restitution for unfair competition pursuant to Business & Professions Code
 6
           § 17200 et seq., resulting from Defendants' unlawful business acts and practices,
 7
           according to proof;
 8
       3. For an order enjoining Defendants and their agents, servants, and employees, and
 9
           all persons acting under, in concert with, or for them, from acting in derogation of
10
           any rights or duties alleged iri this Complaint;
11
       4. For pre judgment and post judgment interest, according to proof;
       5. For punitive and exemplary damages, according to proof;
       6. For attorneys' fees, according to proof and statute;
       7. For costs of suit incurred herein;
       8. For such other relief and the Court may deem just and proper.


     Dated: May 11, 2020                        SMAILI & ASSOCIATES, P.C.
18
19
20                                              By:    /s/jihadW. SmaiCi
                                                      Jihad M. Smaili, Esq.
21                                                    Attorney for Plaintiff
22
23
24
25
26
27
28

                                               COMPLAINT

                                                  21
     Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 24 of 28 Page ID #:39




    1                                  DEMAND FOR JURY TRIAL
    2    Plaintiff hereby requests a trial by jury.
    3
    4    Dated: May 11, 2020                           SMAILI & ASSOCIATES, P.C.

     5
    6                                                  By:    IsIlihad34. SmaiC
                                                             Jihad M. Smaili, Esq.
     7                                                       Attorney for Plaintiff
     8

     9

    10

    11

    12

~ 13
m
d
~
tc
   14
0
~   15
~
~   16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                      COMPLAINT

                                                         22
        Case 5:20-cv-01571-JGB-SP Document 1-313YFiled
                                                  FAX 08/07/20 Page 25 FOR
                                                                       of 28
   ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Barnumber, and address):      Page ID #:40
                                                                           COURT USE ONLY
      Jihad M. Smaili, Esq. [SBN: 262219]
      SMAILI &ASSOCIATES, PC
      600 W. Santa Ana Blvd., Suite 202
      Santa Ana, CA 92701
                TELEPHONE NO.: (714) 547-4700
       ATTORNEYFOR(Name): Sandra Sewerin
                                                                      FAx No. (optionat):    (714) 547-4710
                                                                                                                                           FILED
                                                                                                                                   Superior Court of California
                                                                                                                                      County of Riverside
  SUPERIOR COURT'OF CALIFORNIA, COUNTY OF RIVERSIDE
    STREETADDRESS: 30755-D Auld ROad                                                                                                            6/1/2020
   MAILING A,DDRESS:                                                                                                                            D. Romo
         AND zIP CODE: Murrieta 92563                                                                                                   Electronically Filed
        BRANCH NAME: Southwest Justice Center
  CASE NAME:
    Sandra Sewerin v. naviHealtii, Inc., et al.
    CIVIL CASE COVER SHEET                                             Complex Case Designation                        CASE NUMBER:
 ~ Unlimited         Q Limlted                                                                                           MCC2001047
                                                                     0 Counter      0 Joinder
    (Amount              (Amount
                                                                   Filed with first appearance by defendant JUDGE:
    demanded             demanded is
                                                                       (Cal. Rules of Court, rule 3.402)     ' DEPT.:
    exceeds $25,000)     $25,000),
                                                                                                                      page 2)...
         Check one box below for the case type that best describes this case:
        Auto Tort                                    Contract                                                       Provisionally Complex Civil Litigation
       ~ Auto (22)                                   Q Breach of contract/warranty (06)                             (Cal. Rufes of Court, rules 3.400-9.403)
       []; Uninsured motorist (46)      '                  Rule 3.740 collections (09)                              0 Antitrustlfrade regulation (03)
       Other PIIPDIWD (Personal Injury/Property      ~, Other collections (09)                                      (~ Construction defect (10)
       Damage/Wrongful Death) Tort                                                                                  0 Mass tort (40)
                                                     0 Insurance coverage (18)
       Q Asbestos (04)                                                                                              Q Securities litigation (28)
                                                    M Other contract (37)
              Product liability (24)                                                                                [~ Environmental/Toxic tort (30)
                                                     Realroperty
                                                          P
       0 Medical malpractice (45)                                                                                   0 Insurance coverage ciaims arising from the
                                                     Q; Eminent domain/lnverse
       0 Other PI/PD/WD (23)                               condemnation (14)                                              above listed provisionally complex case
                                                                                                                          types (41)
       Non-PIlPD/WD (Other) Tort                     Q' Wrongful eviction (33)                                      Enforcement of Judgment
       0' Business tort/unfair business practice (07) = Other real property (26)                                    0 Enforcement ofjudgment (20)
       Q Civil rights (08)                           Unlawful Detainer
                                                                                                                    Miscellaneous Civll Complaint
       ~ Defamation (13)                             ~ Commercial (31)
                                                                                                                    Q' RICO (27)
                  Fraud (16)                                      0 Residential (32)
                                                                                                                   ~ Other complaint (not specified above) (42)
       ~ intellectual property (19)                               Q Drugs (38)
                                                                                                                    Miscellaneous Civil Petition
       0 ` Professional negligence (25)                           Judicial Review
                                                                  0 Asset forfeiture (05)                          []'.. Partnership and corporate governance (21)
       ~ Other non-PI/PDNVD tort (35)
       Employment                                                 0 Petition re: arbitration award (11)                   .Other petition (not specified above) (43)
      Fri Wrongful termination (36)                               0 Writ of mandate (02)
      0 Other employment (15)                                     0 Otherjudicial review (39)
         This rasP I'—I is                   = is not        r.mmniaY Ilnriar rule A dflrl nf thc+ ralifnrnia Ri dac nf rnr rr+ If tho -- 10 r.,.,,..le.. -L 4he
       factors requiring exceptional judicial management:
       a. 0 Large number of separately represented parties                                  d.        Large number of witnesses
       b.               Extensive motion practice raising difricult or novel                e. ,~• Coordination with related actions pending in one or more
                        issues that will be time-consuming to resolve                                 courts in other counties, states, or countries, or in a federal
       c. 0 Substantial amount of documentary evidence                                                court
                                                                                            f.   0 Substantial postjudgment judicial supervision
 3. Remedies sought (check all fhat apply): a. [n monetary b.'                                      nonmonetary; declaratory or injunctive reiief c. M punitive
 4.     Number of causes of action (specify): 9
 5. This case 0 is                           M is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use fo►Tn CM-015.)
Date: -May 11, 2020
       Jihad M. Smaili, Esq.                                                                                     ~~i/Jr/rad/l9. S'maa
                                      (TYPE OR PRINT NAME)                                                               {SIGNATURE OF PARTY OR ATTORNEY FOR RARTYI.


  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  p File this cover sheet in addition to any cover sheet required by local court rule.
    If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
    Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                               •              Pane 1 of 2
Form Adcpled for Mandalory Use                                                                                              Cal. Rules ot CouA, rules2.30, 3.220, 3.400-3.403, 3.740;
L..4..:.J r...o...a..rr..rr.....:.,                                 CIVIL CASE COVER SHEET                                         rn~ e6....1...An..r ~...~6.f.J n.l...:..i......r.... dd O nn
      Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 26 of 28 Page ID #:41
                               INSTRU.CTIONS ON HOW TO COMPLETE THE COVER SHEET                                                          CM-010
 To Plaintiffs and Others Filing First Papers. If you are fiiing a first paper (for example, a compiaint) in a civil case; you must
  compiete and fiie, aiong with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
  statistics about the types and numbers of cases fiied. You must compiete items 1 through 6 on the sheet. In item 1, you must check
 one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
 check the more specific one. If the case has muitipie causes of action, check the box that best indicates the. primary cause of action.
 To assist you in completing the sheet, exampies of the cases that beiong under each case type in item 1 are provided below. A cover
 sheet must be fiied only with your initial paper. Failure to file a cover sheet with the first paper fiied in a civil case may subject a party,
 its counsel, or both to sanctions under ruies 2.30 and 3.220 of the California Rules of Court.
 To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money owed
 in a sum stated to be certain that is not more. than $25,000, exciusive of interest and attorney's.fees, :arising from a transaction in which
 property, services, or money was acquired on credit. A collections case does not inciude an action seeking.the following: (1) tort
 damages, (2) punitive.damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
 attachment. The identification of a case as a ruie 3.740 collections case on this form means that it will be exempt from the general
 time-for-service requirements and case management rules, unless. a defendant files a responsive pieading. A rule 3.740 collections
 case will be subject tothe requirements for service and obtaining a judgment in ruie 3.740.
 To Parties in Complex Cases. In compiex cases oniy, parties must aiso use the Civil Case Cover Sheet to designate whether the
 case is complex, If a plaintiff believes the case is complex under ruie 3.400 of the California Rules,of Court, this must be indicated by
 compieting the appropriate boxes in items 1 and 2: If a piaintiff designates a case as compiex, the cover sheet must be served with the
 compiaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
 plaintifPs designation, a counter-designation that the case is not compiex, or, if the piaintiff has made no designation, a designation that
 the case is compiex.                                    CASE TYPES AND EXAMPLES
  Auto Tort                                      Contract
                                                                                                    Provisionally Comp[ex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property             Breach of Contract/Warranty (06)
                                                                                                    Rules of Court Ru[es 3.400-3.403)
           DamageM/rongful Death                       Breach of Rental/Lease
                                                                                                         AntitrustlTrade Regulation (03)
        Uninsured Motorist 46 if the                       Contract (nbt unlawful detainer
                                                                                                         Coristruction Defect (10)
                              ( )(
         case involves an uninsured                              orwrbngful epiction)                    Claims Involving Mass Tort (40)
         motorist claim sub'ect to                      ContractM/arranty Breach—Seller                  Securities Litigation (28)
                             ~ ltem
         arbitrafion, check. thls                           Plaintiff (notfraud ornegligence)            Environmental/Toxic Tort (30)
         instead ofAuto)                                Negligent Breach of Contract/                    Insurance Coverage Claims
  Other PI/PD/WD (Personal'Injury/                          Warranty
                                                                                                              (arising from provisionally complex
  Property Damage/Wrongful Death)                       Other Breach of Contract/Warranty                      case type listed above) (41)
  Tort                                              Collections (e.g:, money owed, open             Enforcement of Judgment
      Asbestos 04                                       book accounts) (09)                            Enforcement ofJudgment (20)
          AsbestosO  Prope rty Damage                   Collection Case—Seller Plaintiff                  Abstract of Judgment (Out of
          Asbestos Personal Inju ry/                    Other Promisso NotelCollections                        County)
               Wrongful Death                               Case         ry
                                                                                                      Confession of Judgment (non-
       Product Liability (not asbestos or           Insuraoce Coverage (not provisionally
                                                                                                           domestic relations)
          toxiclenvironmentaO (24)                      comp/ex) (18)
                                                                                                      Sister State Judgment
      Medical Malpractice (45)                          Auto Subrogation                              Administrative Agency Award
           Medical Mal ractice—                         Other Coverage                                    (not unpald taxes)
                        p & Surgeons
                Physicians                          Other Contract 37
                                                                                                       Petition/Certiflcation of Entry of
      Other Professional Health Care.                   Contractual Fraud
                                                                                                           Judgment on Unpaid Taxes
             Malpracf[ce                                Other Coniraot Dispute
                                                                                                       Other Enforcement of Judgment
      Other PI/PDNIID (23)                       Reai Property
                                                                                                             Case
             Premises Liab[lity (e.g., slip         Eminent DomainAnverse                           Miscellaneous C[vil Complaint
              and fall)                                 Condemnation (14)                              RICO (27)
         Intentional Bodily Injury/PD/WD            Wrongfui Eviction (33)
                                                                                                       Other Complaint (not specifed
               (e.g., assauft, vandalism)           Other Real Property, (e.g., quiet title) (26)          above) (42)
         Intentional Infliction of                      Writ of Possession of Real Property                Declaratory Relief Only
              Emotional Distress                        Mortgage Foreclosure
                                                                                                           Injunctive Relief Only (non-
         Negligent Infliction of                        QuletTitle
                                                                                                               harassment)
               Emotional Dlstress                       Other Real Property (not eminent
                                                                                                           Mechariics Lien
         Other PI/PDIWD                                 domain, landlond(tenant, or
                                                                                                           Other Commercial Complaint
  Non-PU PDIWD (Other) Tort                             foreclosure)
                                                                                                               Case (non-to►f/non-complex)
     Business Tort/Unfair Business              Un lawuf l Deaner
                                                              t i
                                                                                                           Other Civil Complaint
        Practice (07)                               Commercial (31)
                                                                                                               (non-torf/non-complex)
     Civil kights (e.g., discrimination,            Residential (32)
                                                                                                    Miscellaneous Civil Petition
         false arrest) (not civil                   Drugs (38) (if the case involves illegal
                                                                                                       Partnership and Corporate
             harassment) (08)                       drugs, check this item; othenvise,                    Govemance (21)
     Defamation (e.g., slander, libe[)             report as Commercial or Residentlaq
                                                                                                       Other Petition (not specified
           (13)                                 Judlclal Review
                                                                                                          above) (43)
     Fraud (16)                                    Asset Forfeiture 05                                    Civil Harassment
     Intellectual Property (19)                     Petition Re: Arbltrati n Award 11
                                                                                   ()                     Workplace Violence
     Professional Negligence (25)                  Witr o f Mdte
                                                            ana (02)
                                                                                                          E[der/Dependent Adult
        Legal Malpractice                               Writ—Administrative Mandamus
                                                                                                               Abuse
        Other Professional Malpractice                  Writ—Mandamus on Limited Court                    Election Contest
             (not medical or legal)                        Case Matter                                    Petition for Name Change
     Other Non-PI/PDIWD To rt (35)                           Oth Limed
                                                        Writ—er         it Courtase
                                                                                  .0                      Petition for Relief From Late
  Employment                                               Review                                              C[aim
    Wrongful Termination (36)                      Other Judicial Review (39)                             Other Civil Petition
    Other Emp[oyment (15)                               Review of Health Officer Order


CM-010 [Rev. July 1, 20071                                                                                                                PaOe 2 af 2
                                                        CIVIL CAS E COVER SHEET
           Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 27 of 28 Page ID #:42
                                                                          BY FAX

                                               SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSIDE

    ❑     BANNING 311 E. Ramsey St., Banning, CA 92220               d MURRIETA 30755-D Auld Rd., Suite 1226, Murrieta, CA 92563
          BLYTHE 265 N. Broadway, Blythe, CA 92225                   ~ PALM SPRINGS 3255 E. Tahquitz Canyon Way, Palm Springs, CA 92262
          CORONA 505 S. Buena Vista, Rm. 201, Corona, CA 92882            RIVERSIDE 4050 Main St., Riverside, CA 92501
    ~     HEMET 880 N. State St., Hemet, CA 92543                         TEMECULA 41002 County Center Dr., #100, Temecula, CA 92591
    ❑     MORENO VALLEY 13800 Heacock St., Ste. D201, Moreno Valley, CA 92553


    ATTORNEY OR PARTY WITHOUTATTORNEY (Name, State BarNumberandAddress)                                                         FOR COURT USE ONLY
    Jihad M. Smaili, Esq. [SBN: 262219]
    SMAILI & ASSOCIATES, PC
    600 West Santa Ana Blvd., Suite 202
    Santa Ana, CA 92701
                  TELEPHONE N0: (71 LF) 547 -4.700               FAx No. (opnenao:
                                                                                                                                FILED
                                                                                                                           Superior Court of California
                                                                                     (714) 547-4710
                                                                                                                              County of Riverside
        E-MAILADDRESS (Optlonatf: jihad@smallilaw.com
          ATTORNEY FOR (Name): Sa n d ra S eweri n                                                                                  6/1 /2020
                                                                                                                                    D. Romo
                PLAINTIFF/PETITIONER: Sandra Sewerin                                                                           Electronically Filed




          DEFENDANT/RESPONDENT: naviHealth, Inc.



I                                                                  CERTIFICATE OF COUNSEL                                                                                           1

    The undersigned certifies that this matter should be tried or heard in the court identified above for the reasons
    specified below:

        M        The action arose in the zip code of:                                     92562


        ❑        The action concerns real property located in the zip code of:


        ❑        The Defendant resides in the zip code of:




    For more information on where actions should be filed in the Riverside County Superior Courts, please refer
    to Local Rule 1.0015 at www.riverside.courts.ca.gov.


    I certify (or declare) under penalty of perjury under the laws of the State of California that the foregoing is
    true and correct.



        Date                May 11, 2020




             Jihad M. Smaili, Esq.                                                      ►         /d1/,164ad/Ll. S'nurA
            (TYPE OR PRINT NAME OF 0 ATTORNEY 0 PARTY MAKING DECLARATION)                                            (SI

                                                                                                                                                                Page 1 of 1
    Approved for Mandatory Use                                                                                                                                  LocalRule1.0015
    Riversfde Superior Court                                         CERTIFICATE OF COUNSEL                                      riverside.courts.ca.govflocalfrmsllocaHrms.shtml
    RI-01032 [Rev.08/15l13]
    (Refonnalted 01107/19)
    Case 5:20-cv-01571-JGB-SP Document 1-3 Filed 08/07/20 Page 28 of 28 Page ID #:43




        Jihad M. Smaili, Esq. [262219]
    1
        SMAILI & ASSOCIATES, PC
    2   Civic Center Plaza Towers
        600 W. Santa Ana Blvd., Suite 202
    3   Santa Ana, California 92701
        714-547-4700
    4
        714-547-4710 (facsimile)
    5   j ihadgsmaililaw.com
    6   I Attorneys for Plaintiff
    7
                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
    8
                                     FOR THE COUNTY OF RIVERSIDE
    9

   10
         SANDRA SEWERIN, an individual; ) Case No.: MCC2001047
                                         ) Assigned for all purposes to the
   11             Plaintiff,             ) Hon. Judge Raquel A. Marquez
                                               )
  12             V.                      ) NOTICE OF CASE MANAGEMENT
~
~ 13
                                         ) CONFERENCE
~    NAVIHEALTH, INC., a corporate entity)
~
~ 14 form unknown; and DOES 1-50,        ) Hearing: Case Management Conference
0
     inclusive,                          ) Date: December 3, 2020
~ 15                                     ) Time: 8:30am
~
~ 16            Defendants.              ) Dept.: S303
                                               )
   17                                           ) Complaint Filed:         June 4, 2020
                                                ) Trial Date:              None Set
   18
                                               )
   19
         TO ALL PARTIES AND COUNSEL OF RECORD:
   20
                 PLEASE TAKE NOTICE that a Case Management Conference is scheduled for
   21
         hearing on December 3, 2020 at 8:30am in Department S303 of the above captioned
   22
         court, located at 30755-d Auld Road, Murrieta, CA 92563.
   23

   24
         DATED: July 2, 2020                   SMAILI & ASSOCIATES, P.C.
   25
                                                       By: /s/_7ihad V. SmaiCi
   26
                                                          Jihad M. Smaili, Esq.
   27                                                     Attorney for Plaintiff

   28

                                    NOTICE OF CASE MANAGEMENT CONFERENCE

                                                       1
